340 S.W.3d 265 (2011)
Brent MAYBIN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71955.
Missouri Court of Appeals, Western District.
April 5, 2011.
Ruth B. Sanders, Appellate District Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: KAREN KING MITCHELL, Presiding Judge, and JOSEPH M. ELLIS and VICTOR C. HOWARD, Judges.


*266 Order
PER CURIAM:
Brent Maybin appeals the Circuit Court of Jackson County's ("motion court") denial, after an evidentiary hearing, of his motion for post-conviction relief pursuant to Rule 29.15. Maybin's motion alleges that his trial counsel was ineffective in advising him not to testify at trial. We affirm the judgment of the motion court. Rule 84.16(b).